Citation Nr: 0107673	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-21 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
Reiter's syndrome affecting both knees and the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had verified active service from May 1979 to 
March 1996.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Reno, Nevada.


FINDING OF FACT

Reiter's syndrome affecting both knees and the right ankle 
results in joint pain, motion limitation, swelling, lack of 
coordination, weakness, and increased fatigability productive 
of a constantly severe impairment of health and frequent 
periods of incapacitation.


CONCLUSION OF LAW

The criteria for assignment of a 100 percent evaluation for 
service-connected Reiter's syndrome have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5002, 5009 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By way of history, the RO established service connection for 
tenosynovitis of the right ankle due to chronic sprains and 
for bilateral chondromalacia patella, each evaluated as zero 
percent disabling effective March 2, 1996, the date of 
receipt of the veteran's initial claim for VA compensation 
benefits.  The veteran expressed disagreement with the zero 
percent rating assignments and perfected an appeal with 
respect to such matters.

At the time of a VA examination conducted in February 1997, 
the veteran complained of a difficulty ascending and 
descending stairs, with an intermittent dull aching of both 
knees, as well as stiffness, swelling and pain in the right 
ankle.  The examiner noted a mild decrease in right ankle 
motion, with pain and swelling.  Reiter's syndrome was not 
identified at that time.

In July 1998, the Board remanded the matters on appeal to 
obtain further VA outpatient and examination evidence.  In 
September 1998, the veteran reported he had been issued 
crutches and that a physician had confirmed a diagnosis of 
Reiter's syndrome, stating the veteran's right knee was not 
stable.  

In a decision dated in March 1999, the RO recharacterized the 
veteran's service-connection award to reflect a diagnosis of 
Reiter's syndrome affecting both knees and the right ankle.  
The RO assigned a 40 percent evaluation, effective back to 
March 2, 1996.  In September 1999, the Board again remanded 
the claim to obtain additional examination evidence.  In a 
statement received in October 1999, the veteran reported 
taking medications for his ankle and knee pain, noting that 
such were discontinued as a result of abnormal liver function 
studies.  He stated his pain had increased to an "8" on a 
scale of 1-to-10.

At the time of examination in March 1999, the VA examiner 
noted the veteran had Reiter's syndrome affecting the knees 
and ankle, and that he had had the "appropriate uveitis, 
iritis and arthritis."  VA outpatient records dated through 
1999 reflect ongoing treatment for Reiter's syndrome, with 
noted liver function abnormalities related to medication 
prescribed therefor.

In November 1999, a specialist in orthopedic surgery reviewed 
the veteran's claims file and conducted an extensive 
examination of the veteran's joints, to include diagnostic 
testing.  The physician set out that the veteran had 
objective signs of Reiter's syndrome, to include increased 
warmth, redness, tenderness and right ankle joint stiffness.  
The physician noted the veteran's history of urethritis, 
stated to be characteristic of Reiter's syndrome.  

The physician continued to note that at the time of the 
examination the veteran demonstrated "considerable 
functional loss due to pain and weakened movement.  Because 
of the inflammation of the right ankle he has increased 
fatigability.  His gait is very uncoordinated, and there is 
considerable pain with use of the right lower extremity."  
The physician noted that the veteran would be limited to 
sedentary employment and was unable to perform activities 
requiring standing or walking.  The physician stated the 
veteran was only able to walk for short periods, with the use 
of crutches.  The physician concluded that Reiter's syndrome 
was productive of severe impairment to the veteran's health 
and caused frequent incapacitating attacks.

In December 1999, the RO increased the rating assigned to 
Reiter's syndrome to 60 percent, effective back to March 2, 
1996.  The veteran has since reported further VA treatment in 
December 1999 and in January 2000.  He indicates that on 
January 9, 2000, he was admitted for VA hospitalization, 
unable to walk even with the aid of crutches.  He was 
reportedly discharged on January 12, 2000, at which time his 
bilateral ankle swelling was reduced.  The veteran reported 
further follow-up appointments scheduled later in January 
2000.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

The veteran in this case is currently in receipt of a 60 
percent rating for Reiter's syndrome, assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5009.  38 C.F.R. § 
4.27 (2000) provides that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

38 C.F.R. § 4.71a, Diagnostic Code 5009 pertains to other 
types of arthritis and provides that such should be rated as 
rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5002 pertains to rheumatoid arthritis.  As an active process, 
and where there are constitutional manifestations associated 
with active joint involvement, totally incapacitating in 
nature, a 100 percent evaluation is assigned.  Where such is 
manifested by less than criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, a 60 percent rating is assigned.  Chronic residuals 
in an inactive process are rated as limitation of motion or 
ankylosis under the appropriate diagnostic codes for the 
specific joints involved.  A Note to 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 provides that the ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis.  Rather, the higher 
evaluation will be assigned.


Analysis

Most probative to this case is the November 1999 report of 
fee-basis examination of the veteran.  That examination 
report, as well as the other medical evidence of record, 
shows that the veteran's Reiter's syndrome is an active 
process, and, moreover, that such is evidenced by 
constitutional manifestations affecting the joints, as well 
as other bodily systems, i.e., in the form of uveitis, 
urethritis, etc.  Furthermore, the November 1999 VA examiner 
specifically noted that the veteran's Reiter's syndrome was 
frequently incapacitating and productive of severe functional 
impairment, such as rendering him unable to perform tasks 
requiring standing or walking.  

The examiner noted that the veteran could only walk for short 
distances and required assistance to do that.  Past VA 
outpatient records reveal ongoing medical management 
resulting in additional complications such as abnormal liver 
function tests, and also note frequent visits to attempt to 
treat the veteran's painful joints and resulting ambulation 
difficulties.  The veteran has complained of increased pain 
with the required change in medications.  Such recent and 
past examination evidence is further supported by the 
veteran's report of more recent hospitalization at which time 
he was unable to walk even with crutches.  In sum, the record 
shows that the veteran's Reiter's syndrome has continuously 
had a severe effect on his functional abilities throughout 
the appeal period, with periods of total incapacitation 
resulting therefrom.

In this case, the Board cites the evidence of incoordination, 
fatigability, weakness, limitation of joint motion, pain, 
swelling and a history of constitutional manifestations such 
as uveitis and urethritis resulting in constant severe 
functional impairment and episodes of incapacitation as more 
nearly approximating the 100 percent evaluation under 
Diagnostic Code 5002.  See 38 C.F.R. § 4.7.  As such, a 100 
percent, maximum schedular evaluation, for Reiter's syndrome 
is granted.


The Board concludes by noting that the recently enacted 
Veterans Claims Assistance Act of 2000 (Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) was considered in connection with this 
appeal.  Such act sets forth duties VA owes to the veteran, 
to include the duty to assist him in obtaining medical 
evidence pertinent to his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A).  

In this case, the veteran has identified additional VA 
treatment, the records of which are not associated with the 
file.  However, insofar as the decision herein represents a 
complete grant of the veteran's rating claim, no prejudice 
results from the Board's decision on the merits absent remand 
for further assistance.  Similarly, although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion insofar as this decision represents a complete 
grant of benefits for the entire appeal period.  See also 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).


ORDER

A 100 percent evaluation for service-connected Reiter's 
syndrome is granted, subject to the laws and regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

